DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/6/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                 
Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2021/0364733).

Regarding claim 1, Lee teaches an optical member driving mechanism (para 10, line 1, a lens moving apparatus, fig.1, 100), having a main axis (fig.2, OA), comprising:

a fixed portion comprising a housing (fig.2, 140) and a base (fig.2, 210), where a rectangular structure (fig.1, 300, cover member) surrounding the main axis is formed by the housing and the base (fig.1);
a movable portion (fig.2, 110, bobbin) for connecting an optical member (para 89, line 2, a lens barrel is mounted), movable relative to the fixed portion (para 87, lines 1-5, the bobbin 110 may be disposed in the housing 140 so as to be movable in the optical-axis direction OA or the first direction: for example, the Z-axis direction by the electromagnetic interaction between the coil 120 and the first and second magnets 130-1 and 130-2; para 89, lines 1-6, referring to figs. 3A to 3C, the bobbin 110 may have a bore in which a lens or a lens barrel is mounted. For example, the bore in the bobbin 110 may be a through hole formed through the bobbin 110 in the optical-axis direction),

a driving assembly (Fig.1 ,120, coil unit, 130, para 174, line 1, the first and second magnets 130-1 and 130-2) driving the movable portion (Fig.2, 110) to move relative to the fixed portion; and

a circuit assembly disposed in the fixed portion (para 10, lines 8-9, a circuit board, which is disposed on one surface of the housing) and electrically connected to the driving assembly (para 181, lines 1-7, When a drive signal ,for example, a drive current, is supplied to the first and second coil units 120-1 and 120-2, an electromagnetic force may be created by the electromagnetic interaction between the first and second coil units 120-1 and 120-2 and the first and second magnets 130-1 and 130-2, and the bobbin 110 may be moved in the optical-axis direction OA by the created electromagnetic force).

wherein the housing comprises a top surface (Fig. 1, 100, 300 ---housing ; see annotated image below, fig.2, top surface) and a plurality of sidewalls (Fig.5D, 141-1, 141-2, 141-3, and 141-4, see annotated image below, fig.2, a plurality of sidewalls) connected to the top surface (see annotated image below, fig.2, a plurality of sidewalls connected to the top surface), the top surface is perpendicular to the main axis and covers the movable portion in a direction parallel to the main axis (para 87, lines 1-2, the bobbin 110 may be disposed in the housing 140 so as to be movable in the optical-axis direction OA; para 89, lines 1-6, referring to figs. 3A to 3C, the bobbin 110 may have a bore in which a lens or a lens barrel is mounted. For example, the bore in the bobbin 110 may be a through hole formed through the bobbin 110 in the optical-axis direction), and the circuit assembly is embedded in the housing (para 10, lines 8-9,  a circuit board, which is disposed on one surface of the housing).

Regarding claim 3, Lee discloses the invention as described in Claim 1 and  further teaches wherein the sidewalls are not parallel to the top surface (see annotated image below, fig2, have 4 of the sidewalls are not parallel to the top surface), and the circuit assembly (fig. 2, 190) is embedded in one of the sidewalls (see annotated image, Fig.2, the circuit 190 is embedded in one of the sidewalls).


    PNG
    media_image1.png
    632
    1044
    media_image1.png
    Greyscale


Regarding claim 4, Lee discloses the invention as described in Claim 1 and  further teaches wherein the circuit assembly is disposed in at least one corner of the rectangular structure (fig.1, 120, 120-1, 120-2, para 10, lines 8-9,  a circuit board, which is disposed on one surface of the housing and includes a position sensor).

Regarding claim 5, Lee discloses the invention as described in Claim 1 and  further teaches comprising an elastic element (fig.1, 150, 160) connected to the fixed portion and the movable portion, wherein when viewed along the main axis, the sidewalls of the housing and the elastic element overlap (fig.2, 150, elastic element overlap the sidewalls of the housing 140).

Regarding claim 6, Lee discloses the invention as described in Claim 5 and  further teaches wherein when viewed along the main axis, the elastic element is exposed from the base (fig.2, see annotated image above, the elastic element, 160 is exposed from the base, 210).

Regarding claim 7, Lee discloses the invention as described in Claim 5 and  further teaches wherein the housing further has a positioning column(fig.2, see annotated image above, positioning column) extending toward the base in the direction parallel to in the main axis (see annotated image above, fig.2, positioning column is extending toward the base 210 in the direction parallel to in the main axis), and the elastic element corresponds to the positioning column (fig.2, see annotated image above, the elastic element, fig. 5C, para 213, the lower portion, the lower end or the lower surface of the housing 140 may be provided with a second coupler 149, which is coupled or secured to the second outer frame 162 of the lower elastic member 160).

Regarding claim 8, Lee discloses the invention as described in Claim 7 and  further teaches wherein when viewed along the main axis, the base and the positioning column do not overlap (fig.2, see annotated image above, the base, 210, and the positioning column do not overlap).

Regarding claim 13, Lee discloses the invention as described in Claim 1 and  further teaches wherein the driving assembly comprises a magnetic element (fig.1, 130-1, 130-2) and a driving coil (fig.1, 120-1, 120-2), the magnetic element or the driving coil is disposed on the fixed portion (fig.5C, magnetic elements 130-1, 130-2 are is disposed on the housing 140, para 10, lines 4-5), and the other of the magnetic element or the driving coil is disposed on the movable portion (fig.3B, coils 120-1, 120-2 are on the bobbin 110) . 

Regarding claim 14, Lee discloses the invention as described in Claim 1 and  further teaches further comprising a sensing assembly (fig.1, 180, sensing magnet, 170, sensor) detecting the movement of the movable portion (fig.1, fig.2, 110, bobbin) relative to the fixed portion (fig.2 140, housing), wherein the driving assembly is disposed at a corner of the rectangular structure (fig.1 130-2), the sensing assembly is disposed at another corner of the rectangular structure (fig.1, 180), and the corner and another corner are different corners of the rectangular structure (fig.1, 130-2 is different corner with fig.1, 180).

Regarding claim 15, Lee discloses the invention as described in Claim 14 and  further teaches wherein the circuit assembly further comprises:
a driving assembly connector embedded in the base and electrically connected to the driving assembly (fig.10, and see para 455, the base 210 may have a seating groove 210 a, which is formed in the outer surface thereof so as to correspond to the circuit board 190 and in which the lower end of the circuit board 190 is seated. For example, the seating groove 210 a may be formed in the side surface of the base 210 that corresponds to the first side portion 141-1 of the housing 140.  para 456, For example, the extension part S2 of the circuit board 190 may be disposed in the seating groove 210 a in the base 210). ; and
a sensing assembly (Fig.5D, 170) connector embedded in the housing (Fig.5D, 140) and electrically connected to the sensing assembly.

Regarding claim 16, Lee discloses the invention as described in Claim 1 and  further teaches wherein when viewed along the main axis (fig.1, OA), the rectangular structure has an opening (fig.1, 300, cover member), a first side (fig.1, see annotated image below, first side) and a second side(fig.1, see annotated image below, second side), the second side is opposite the first side (see annotated image below, the second side is opposite the first side), and the shortest distance between the opening and the first side is greater than the shortest distance between the opening and the second side (see annotated image below , d1 > d2).

    PNG
    media_image2.png
    758
    587
    media_image2.png
    Greyscale


Regarding claim 17, Lee discloses the invention as described in Claim 17 and  further teaches wherein an exposed portion of the circuit assembly is disposed on the first side of the rectangular structure (fig.1, and  see annotated image above, fig.1, circuit assembly, 190,  is disposed on the first side of the rectangular structure).

Regarding claim 18, Lee discloses the invention as described in Claim 16 and  further teaches further comprising an elastic element (fig.1, 150, 160) connected to the fixed portion and the movable portion (fig.1, 110), wherein a plurality of glue holes (fig.8B, 161) are formed in the elastic element (fig.8B, 160, elastic element) , the glue holes are located on two sides of the rectangular structure (see annotated image above, fig.1, and mapping to fig.8B, the glue holes are located on two sides of the rectangular structure), and when viewed along the main axis, the sides are perpendicular to the first side and the second side (see annotated image above, fig.1, along the main axis, the sides are perpendicular to the first side and the second side). 

Regarding claim 19, Lee discloses the invention as described in Claim 18 and  further teaches wherein the elastic element further comprises a plurality of strings (fig.8B, 163), and at least two of the strings (fig.8B, 163) extend to one of the glue holes (fig.8B, 161).

Regarding claim 20, Lee discloses the invention as described in Claim 18 and  further teaches wherein when viewed along the main axis, the housing (fig.9, lower surface of the housing 140) and the glue holes (fig.9, one of the fig.8B, 161, glue hole, is closer 161a) do not overlap.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 9- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2021/0364733) in view of Han et al. (US2018/0329277)             

Regarding claim 9, Lee discloses the invention as described in Claim 1 but is silent to wherein the movable portion comprises a holder for holding the optical member, the holder has a wiring column extending toward the base in the direction parallel to the main axis, the base has a recess, and when viewed along the main axis, the recess and the wiring column overlap.

However, Han teaches wherein the movable portion comprises a holder (fig. 4, 9220, support member) for holding the optical member, the holder has a wiring column (para 131, lines 1-4, the support member 9220 having a plate shape by way of example, but the disclosure is not limited thereto) extending toward the base in the direction parallel to the main axis (fig.4, 9220), the base has a recess (fig.4, 9214), and when viewed along the main axis, the recess and the wiring column overlap (para 141, lines 4-5, the seating recess 9214 in the support member 9220).
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Lee with the holder as taught by Han for the purpose of capable of preventing the lens barrel from being separated from the bobbin (para 34, lines 2-4).

Regarding claim 10, Lee in view of Han discloses the invention as described in Claim 9 and Han further teaches wherein the base has a stopper portion extending toward the housing in the direction parallel to the main axis (Han, fig. 5, and see annotated image below, stopper portion), and when viewed along the main axis, the stopper portion and the wiring column (fig.4, 9220) are located on the same side of the rectangular structure (fig.4,9220, and stopper portion are the same side).



    PNG
    media_image3.png
    777
    570
    media_image3.png
    Greyscale


Regarding claim 11, Lee in view of Han discloses the invention as described in Claim 9 and Han in another embodiment (fig. 21) further teaches wherein a protruding portion(fig.21, see annotated image below, protruding portion)  is disposed on one of the sidewalls 

 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Lee in view of Han with the protruding portion as taught by Han another embodiment (fig. 21) for the purpose of supporting the first magnet 7130 (para 328, lines 1-3).


    PNG
    media_image4.png
    777
    604
    media_image4.png
    Greyscale
 

Regarding claim 12, Lee in view of Han discloses the invention as described in Claim 11 and Han further teaches wherein when viewed along the main axis, the protruding portion protrudes inward from a sidewall of the housing (fig.21, see annotated image above, protruding portion, is inward from a sidewall of the housing, 7140).

Response to Amendment
Applicant's arguments/amendments filed on 10/6/2022 , have been fully considered  and Claim objection has been overcome by the applicant's amendments. 
Applicant’s arguments, see Remarks Page. 7-9 with respect to the 35 U.S.C. §§ 102 & 103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
The Office Action, In response thereto, Lee and Han fail to disclose at least the feature that the housing comprises a top surface and a plurality of sidewalls connected to the top surface, the top surface is perpendicular to the main axis and covers the movable portion in a direction parallel to the main axis.
In response to applicant's argument(s) of 1
see claim 1, Lee teaches wherein the housing (Lee, fig.2,140) comprises a top surface (see annotated image above, fig.2, top surface) and a plurality of sidewalls (Fig.5D, 141-1, 141-2, 141-3, and 141-4; see annotated image above, fig.2, a plurality of sidewalls around the housing 140) connected to the top surface (see annotated image below, fig.2, a plurality of sidewalls connected to the top surface), the top surface is perpendicular to the main axis (fig.2, OA) and covers the movable portion in a direction parallel to the main axis (para 87, lines 1-2, the bobbin 110 may be disposed in the housing 140 so as to be movable in the optical-axis direction OA; para 89, lines 1-6, referring to figs. 3A to 3C, the bobbin 110 may have a bore in which a lens or a lens barrel is mounted. For example, the bore in the bobbin 110 may be a through hole formed through the bobbin 110 in the optical-axis direction), 

The Office Action, In response thereto, Lee and Han fail to disclose at least the feature that the housing comprises the circuit assembly is embedded in the housing. Further, Han fails to disclose or suggest any regarding the circuit assembly is embedded in the housing, let alone the above-emphasized features recited in amended claim 1. Accordingly, Han fails to cure the deficiency of Lee.
In response to applicant's argument(s) of 2:

0ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
From 2 : See claim 1, Lee teaches the circuit assembly is embedded in the housing (para 10, lines 8-9, a circuit board, which is disposed on one surface of the housing).


Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872